A0 440 (Rev. 06/12)   Summons   in a Civil Action




                                        UNITED STATES DISTRICT COURT                                ITh1-
                                                                 for the
                                                                                                                /7
                                                       Western District of Texas                                        /1




                                                                                                                             7
                      BRANDON CALLIER



                            Plaintiff(s)
                                  V.                                       Civil Action No.
   UNITED DEBT SETTLEMENT, LLC a New York
      Limited Liability Company, and MARCEL
                      BLUVSTEIN

                           Defendant(s)


                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant'snameandaddress) UNITED DEBT SETTLEMENT LLC
                                CIO Registered Agent
                                           UNITED STATES CORPORATION AGENTS, INC
                                           7014 13TH AVENUE, SUITE 202
                                           BROOKLYN, NEW YORK 11228



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)     or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)   you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: BRANDON CALLIER
                                           Plaintiff, Pro Se
                                           6336 FRANKLIN TRAIL DRIVE
                                           EL PASO, TX 79912
                                           CALLIER74@GMAIL.COM
                                           915-383-4604

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                             JEANNETTEJ CLACK
                                                                              CLERK OF COURT


Date:             11/23/2020
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                                                                              Job#     40941

                                       BRANDON CAWER

                                                                                                                   kidex Number: EP20CV0289

                                                  vs.                                                              I


UNITED DEBT SETTLEMENT. LLC a New York Umited Liability Company, and MARCEL
                              BLUVSTEIN
                                                                                                                   L'i.rtL ic
                                                                                                  Defendant(s)

                                                                                                                   [S


    STATE OF NEW YORK. COUNTY OF KINGS, SS.:
                                                                                                           AFFIDAVIT OF SERVICE
    EWAH WHITE. being m says:
            Deponent isnnt a party herein; is over the age of 18 years and resides in the State of New York.
    On 121912020. at 2:42 PM at 7014 13Th AVENUE, SUITE 202, BROOKLYN NY 11228 Deponent served the within CIVIL COVER SHEET
    PLAINTIFFS ORIGINAL COMPLAINT, SUMMONS IN A CIVIL ACTION
    On: UNITED DEBT SETTLEMENT, LLC, therein named.



O#IINDIVIOUAL.
     By delivering a true copy of each to said recipient personally Deponent knew the person so served to be the person desctlbed in as said recipient therein.




     #6 DESCRIPTION
     Sex Female     Color of skin: BLACK                Color of halr SALT & PEPPER         Glasses:
     Age: 560       Height 5ft41n-5ft&n                          Weight: 131-160 Lbs.             Other Features Glasses

     #7 MILITARYSERVICE
     I asked the person spoken to whether defendant was in active military service of the United States or the State of Nss York in any capacity whatever
     and received a negative rep4y The source of my information and the grounds of my belief am the conversations and observations ubove narrated.
0    18 WITNESS FEES
     Subpoena Fee Tendered in the amount of
    #0 OThER




                        tobeforeme


                                                                                      II                                 EUJAH WHITE
                                    0lAL6369961
                                     SCOIJN1Y                                                                             2093436-DCA

                                     SLS Process Serving Company. LLC, 90 State Street, AIbany NY 12207 2094823-DCA
